UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                     12/5/2019
FAIR HOUSING JUSTICE CENTER, INC., :
JANE DOE and JOHN DOE,                                     :
                                                           :
                                        Plaintiffs,        :    18-CV-3196 (VSB)
                                                           :
                      -against-                            :         ORDER
                                                           :
ANDREW M. CUOMO, in his official capacity :
as Governor of the State of New York,                      :
HOWARD A. ZUCKER, in his official capacity:
as Commissioner of the New York State                      :
Department of Health, THE NEW YORK                         :
STATE DEPARTMENT OF HEALTH, ELM :
YORK LLC, MADISON YORK ASSISTED :
LIVING COMMUNITY, LLC, MADISON                             :
YORK REGO PARK LLC, and VILLAGE                            :
HOUSING DEVELOPMENT FUND                                   :
CORPORATION,                                               :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the State Defendants’ motion to dismiss the cross-claims of the ACF

Defendants, (Doc. 186), and the notices of voluntary dismissal of these cross-claims, (Docs. 188,

189). Accordingly, it is hereby:

        ORDERED that the State Defendants’ motion to dismiss the cross-claims of the ACF

Defendants, (Doc. 186), is denied as moot.

        The Clerk of Court is respectfully directed to terminate the open motion at Document

186.

SO ORDERED.
Dated: December 5, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
